Title: From Thomas Jefferson to La Lande, 20 January 1789
From: Jefferson, Thomas
To: Lalande, Joseph Jérôme Le Français de



20me Janvier 1789

Monsieur Jefferson a l’honneu[r] d’informer Monsieur de la Lan[de] qu’il a proposé au Congrès d’emp[runter] un million de florins à Amsterda[m,] pour faire face à leurs engagemen[s] en  Europe, et entre autres aux interets arrierés des officiers: qu[e] le Congres a approuvé sa proposi[tion] et a chargé leur[s] banquiers à Am[ster]dam d’effectuer cet emprunt: et qu[e] ces banquiers esperent que ce sera effectué dans le cours du printem[s] prochain. Ce n’est donc qu’après le succes de cette negotiation que les officiers pourront recevoir leurs interets. Ils recevront tous ce que sont en arriere. Monsieu[r] Jefferson n’a pas cessé de travaill[er à cet objet]. Il a l’honneur d’assurer Monsieur de la lande de ses regrets des retards que ces messieurs ont eprouvé et il le prie d’agreer ses hommages.
